internal_revenue_service appeals_office elm street suite cincinnati oh number release date date date kekkke krekkek certified mail dear department of the treasury person to contact kkkkk employee id number kee tel fax keck refer reply to ap fe oh cin in re eo revocation form required to be filed ein ke tax period s ended uil this is a final adverse determination regarding your exempt status under internal_revenue_code irc sec_501 it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date our adverse determination was made for the following reason s a substantial amount of your organization’s assets inured to the private benefit of your founder because a substantial amount of your charitable assets were used for private purposes the organization is not operated exclusively for exempt purposes described in sec_501 of the code contributions to your organization are not deductible under sec_170 of the code you are required to file forms u s_corporation income_tax return for tax periods beginning on and after date with the cincinnati service_center cincinnati oh you have waived your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the code by your execution of form_906 closing_agreement concerning specific matters an executed copy of which is being sent to you under separate cover you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the ‘u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely wkkkkk appeals team manager enclosure notice helpful contacts for your notice_of_deficiency 20f department of the treasury internal_revenue_service main street room cincinnati oh tax_exempt_and_government_entities_division org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f w if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely sunita lough director eo examinations enclosures publication publication report of examination letter catalog number 34809f department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended december 20xx december 20xx explanation of items org pay legend org organization name president co-1 co-2 companies xx date state state president issues whether org meets the operational requirements under sec_501 since a significant amount of revenues inured to the benefit of an officer and it was only incidentally engaged in charitable undertakings facts org hereinafter referred to as org is an entity that was incorporated as a non- profit corporation in the state of state on may 19xx org is a subsidiary_organization to co-1 - co-1 under group ruling number granted exemption under internal_revenue_code sec_501 on july the amended articles of incorporation dated march 20xx identify president as the president of org the articles further provide the purposes of the corporation are as follows e e e to provide support and assistance to the educational systems through tutoring centers and tutoring programs to financially assist accredited non-profit schools in an effort to maintain quality educational facilities equipment and special needs to provide charitable services and financial aid to other community c organizations analysis of the bank statements and canceled checks account number revealed the following 20xx 20xx gross_receipts disbursements wages and form_1099 misc income health life_insurance distributions other_payments to president dollar_figure sprint dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure oy ' dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ' form acrev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx december 20xx org see exhibit - spreadsheet of disbursements and deposits the review of the books_and_records also revealed only an incidental amount of gross_receipts were expended for charitable purposes substantial disbursements were made to co-2 which is a c organization no evidence was provided that these funds were subsequently used for charitable purposes only a minimal amount of grants were made to c organizations no other charitable activities were conducted by org 20xx 20xx co-2 dollar_figure dollar_figure distributed for charitable purposes dollar_figure dollar_figure y payments made to president were identified as overtime and reimbursement for automobile utility accounting supplies office and miscellaneous expenses org had no accountable_plan in place for expense reimbursement additional payments for services were not reported as compensation of officers on line of form_990 and were not included in wages reported on form sec_941 law sec_501 of the internal_revenue_code irc exempts from federal_income_tax organizations that are both organized and operated exclusively for one or more of the exempt purposes specified in sec_501 an organization that fails to meet either the organizational or the operational_test is not exempt sec_1_501_c_3_-1 for sec_501 exempt purposes include religious charitable scientific testing for public safety literary educational and prevention of cruelty to children or animals sec_1_501_c_3_-1 the term charitable is used in sec_501 in its generally accepted legal sense and should not be limited by the separate enumeration in sec_501 the term includes relief of the poor or underprivileged advancement of religion advancement of education or science lessening of the burdens of government promotion of social welfare lessening neighborhood tensions and combating community deterioration sec_1_501_c_3_-1 form a rev department of the treasury - internal_revenue_service page -2- department of the treasury- internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended december 20xx december 20xx explanation of items org organizational_test - the organizational_test is met through an organization’s articles of organization which includes the corporate charter trust instrument or any other written document by which an organization is created sec_1_501_c_3_-1 an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of the organization to exempt purposes and do not expressly empower the organization to engage except in an insubstantial manner in activities that do not further its exempt purposes in meeting the organizational_test the organization’s purposes as stated in its articles of organization may be as broad as or more specific than the purposes stated in sec_501 if the articles state that the organization is formed for charitable purposes such articles ordinarily shall be sufficient for purposes of the organizational_test sec_1_501_c_3_-1 operational_test - an organization meets the operational_test only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not furtherance of an exempt_purpose sec_1_501_c_3_-1 an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than private interest to meet this requirement an organization must establish that it is not organized or operated for the benefit of private interest such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests’ the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 sec_61 of the internal_revenue_code irc provides that gross_income means all income from whatever source derived including compensation_for services fees commissions fringe_benefits and similar items sec_62 and sec_1_62-2 of the income_tax regulations provide that for purposes of determining adjusted_gross_income an employee may deduct certain business_expenses paid_by the employee in connection with the performance of form acrev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended ‘december 20xx december 20xx explanation of items org services as an employee under a reimbursement or other expense allowance arrangement with his employer sec_62 provides that for purposes of sec_62 an arrangement will be treated as a reimbursement or other expense allowance arrangement if the arrangement requires the employee to substantiate the expenses to the payor and the arrangement requires the employee to return to the payor any amount in excess of the substantiated expenses thus a reimbursement or other expense allowance arrangement satisfies the requirements of sec_62 only if it meets the requirements of business connection substantiation and returning amounts in excess of substantiated expenses if an arrangement meets these requirements all amounts paid under the arrangement are treated as paid under an accountable_plan sec_1_62-2 amounts treated as paid under an accountable_plan are excluded from the employee's gross_income are not required to be reported on the employee's form_w-2 and are exempt from the withholding and payment of income and employment_taxes sec_1_62-2 if an arrangement does not satisfy these requirements all amounts paid under the arrangement are treated as paid under a nonaccountable_plan sec_1 c amounts treated as paid under a nonaccountable_plan are included in the employee's gross_income must be reported as wages or other compensation of the employee's on form_w-2 and are subject_to_withholding and payment of income and employment_taxes sec_1_62-2 taxpayer’s position president president of org stated he believed distributions made to co-2 were charitable he reimbursed himself for what he felt was appropriate for vehicles contract labor utilities office professional fundraising supplies postage shipping occupancy printing and travel printing supplies etc were not kept the amount of reimbursement was only an average and or estimate from past years of operation receipts for items such as postage shipping travel government’s position org was not engaged primarily in activities that accomplish an exempt_purpose only four percent of gross_receipts were distributed for charitable purposes part of org’s activities was making distributions to co-2 a c organization which serves private benefit rather than public interests a substantial part of the net_earnings of org inured to the benefit of president a disqualified_person with respect to org form acrev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx december 20xx org conclusion org is not a charitable_organization exempt from tax under sec_501 for the taxable years of 20xx and 20xx net_earnings inured to the benefit of the president of the organization we are revoking its exempt status effective january 20xx this organization is required to file forms for all tax periods beginning after december 20xx form acrev department of the treasury - internal_revenue_service page -5-
